Citation Nr: 1433560	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The Veteran testified at a June 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

In August 2011, the Board re-opened the claim for service connection for a left knee disability and remanded it for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of brief history, the Veteran claims that he initially injured his left knee when he fell off of a tank in 1989, followed by re-injury of the left knee on an obstacle course in 1990. See Hearing Transcript, and Report of Contact.  

The Veteran further asserts that his left knee condition is proximately due to, or aggravated (i.e., secondary) to his service-connected lumbar degenerative disc disease with IVDS.  He is also service-connected for associated left lower extremity radiculopathy. 

Personnel records confirm that the Veteran's MOS was "tank mechanic."  STRs also establish that the Veteran complained of left knee pain in April 1989.  In June and July 1989, he underwent physical therapy for his low back and also complained of pain and numbness in his lower extremities at that time.  The Veteran next reported left knee pain in a September 1991 VA examination, following a reported injury on an obstacle course in October 1990. 

As noted above, the Board remanded this claim in August 2011, in part, to obtain a VA etiology opinion.  Such opinion was obtained in October 2011 (notably, prior to the addition of personnel records, certain service treatment records (STRs), and updated CAPRI records to the claims file/Virtual VA).  The examiner diagnosed osteoarthritis of the left knee and provided an opinion that it was not caused or aggravated by the left knee condition documented in-service.  In so finding, the examiner reasoned, in part, that the "Veteran was asymptomatic during service, between 1989 and 1991, and he was asymptomatic for almost 18 years after his release from service."  

However, the rationale/reasoning provided by the examiner is not supported by, and is inconsistent with the objective medical evidence of record.  

Indeed, as noted in the Board's prior remand, the Veteran underwent a VA examination in September 1991 (5 months after separation from service) and complained of having left knee pain since injuring it on an obstacle course in October 1990.  Thereafter, VA outpatient treatment records show complaints and treatment relating to left knee pain (variously diagnosed as arthralgia, degenerative joint disease, and a Baker's cyst) in August 2004; July 2007; September 2007; October 2007; January 2008 (Veteran "says original injury occurred in 1991, but that after he injured his back and fell to his knee on 12/18/06, he began having left knee pain..."); September 2008; January 2009; May 2009; July 2009; August 2009; August 2011; and September 2011. (Note: VA treatment records are only current through October 2011).  

The Board notes that the August 2011 VA examiner relied almost exclusively on a so-called "gap" (i.e., 18 years) of left knee symptoms/treatment between 1991 and 2009 for his negative etiology opinion; however, as confirmed by the above-documented post-service VA treatment records, the Veteran presented for left knee complaints soon after service in 1991, 2004, and on numerous occasions between 2007 to 2011.  Upon remand, the examiner should clarify his rationale/reasoning in this regard. 

The August 2011 VA examiner also opined that the Veteran's current left knee condition was less likely as not caused by or permanently aggravated by the service-connected lumbar spine condition, or by re-injury to the service-connected lumbar spine and left knee in 2009.  

As an initial matter, the Board notes that the Veteran sustained a work-related injury to his back in December 2006, however, the August 2011 VA examiner consistently and erroneously refers to this accident as taking place in 2009 throughout the entire examination report and in his accompanying opinions.  

Additionally, in providing the negative secondary opinion, the VA examiner reasoned that "mechanical low back pain does not cause secondary injury to the knees."  However, the Veteran's current diagnosis/service-connected disability of the low back is lumbar spine degenerative disc disease with IVDS; the examiner must thus provide an opinion with rationale concerning secondary service connection as related to the currently diagnosed/service-connected lumbar spine condition, i.e. degenerative disc disease. See January 2013 Rating Decision (Virtual VA).  

The examiner also baldly concluded that there was no aggravation of the left knee condition by the service-connected lumbar condition, but he provided no supporting rationale for this conclusion.  This should be clarified upon remand. 

Additionally, VA treatment records added the Veteran's Virtual VA claims file reflect that the he was assessed with "left knee pain with chronic low back pain" in an August 2011 orthopedic consultation.  The orthopedic record went on to note: "I told the patient I suspect this knee pain is coming from his back but I had a least 1 provocative sign suspicious for meniscal pathology.  Since this appears to be related to a service connection question, I recommended x ray L spine, MRI knee, and PT for LLE conditioning."  This orthopedic assessment suggests a possible link between the left knee condition and the service-connected low back condition and should be considered/addressed by the examiner upon remand.  It also reasonably raises the possibility that the Veteran's service-connected lower left extremity radiculopathy affects his left knee. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  This, too, should be addressed upon remand. 

Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the October 2011 VA opinion is adequate for the reasons described above, an addendum opinion to the October 2011 VA examination is required upon remand. 

Lastly, as noted, the Veteran has reported that he received worker's compensation after sustaining an injury to the back and knees in December 2006 while working at Walmart.  On remand, any such worker's compensation records should also be obtained and associated with the claims file


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of VA treatment for the left knee since October 2011 (the date of the most recent records associated with the Veteran's Virtual VA eFolder).

2. Request that the Veteran provide information pertaining to worker's compensation benefits.  In particular, ask the Veteran to state when he applied for such benefits as a result of the December 2006 back/knee injury at Walmart, and whether he was awarded such benefits due to an on-the-job injury or injuries. 

To the extent possible, the RO should attempt to obtain any relevant records regarding the Veteran's claim(s) for worker's compensation benefits, including applications and decisions.

3. After completing the foregoing development to the extent possible, request a records review and addendum opinion from the August 2011 VA left knee examiner (or another examiner if the August 2011 examiner is unavailable). 

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

a. Is it at least as likely as not that any current left knee disability, to specifically include osteoarthritis, had its onset during active duty service, or is otherwise etiologically related to service, to include the documented treatment for left knee pain in April 1989 and/or his reported re-injury on an obstacle course in October 1990.  

b. Is it at least as likely as not that any current left knee disability, to specifically include osteoarthritis, is due to a December 2006 (not 2009), post-service work-related re-injury of his service-connected low back disability.  In this regard, the Veteran has competently reported that his back gave way while working at Wal-Mart in 2009, and that he fell and re-injured his left knee. 

c. Is it at least as likely as not that any current left knee disability, to include osteoarthritis, is proximately due to or caused by service-connected lumbar degenerative disc disease with IVDS OR the service-connected left lower extremity radiculopathy.

d. Is it at least as likely as not that any current left knee disability, to include osteoarthritis, is permanently worsened or aggravated by his service-connected lumbar degenerative disc disease with IVDS OR the service-connected left lower extremity radiculopathy. 

* In rendering the above opinions, the examiner should specifically consider and address post-service treatment for left knee symptomatology in September 1991 (5 months after separation from service), 2004, and on numerous occasions between 2007 to 2011.  

* The examiner must also remain mindful that the Veteran is competent to report that he initially injured his knee after falling from a tank in-service, and then re-injured it on an obstacle course in-service since this requires only his personal knowledge, not medical expertise, as it may come to him through his senses.  He is likewise competent to report that he re-injured his left knee in the December 2006 work-related back injury/accident. 

* In answering the above questions, and particularly those pertaining to secondary service connection, the examiner must reconcile the August 2011 VA orthopedic consultation findings (contained in Virtual VA), which noted: "I told the patient I suspect this [left] knee pain is coming from his back but I had a least 1 provocative sign suspicious for meniscal pathology.  Since this appears to be related to a service connection question, I recommended x ray L spine, MRI knee, and PT for LLE conditioning."  

* A report of the clarifying opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all findings rendered. If the reviewing examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why.

4. Thereafter, readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



